D AEG AN, C. J.
The object of introducing the testimony of the witness Perkins was, to prove the value of the effects that were conveyed by the deed of assignment, and not to prove the simple amount set down in the schedule or invoice that he had made before the assignment was executed. If the latter had been the object of the testimony, that is, if the witness had been called to prove the amount or value of the *512■goods, as contained in the schedule itself, then the schedule would have been the best evidence of its own contents. But it is very clear that this schedule, if produced, would not have been evidence of the value of the goods conveyed by the deed. It was a mero ex ‘parte memorandum, and could be evidénce of nothing, except to prove its own contents, if that had been the object of the inquiry. But as that was not the point of inquiry, it could have served no purpose to produce it, for when produced, so far from being the best evidence to prove the fact in issue, it would not have been evidence at all. The ruling of the court below is free from error, as is shown by the decisions of this court. Pharr & Beck v. Bachelor, 3 Ala. 237; Sparks v. Rawls, 17 Ala. 211.
Let the judgment be affirmed.